Citation Nr: 1204770	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  02-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Andrew J. Waghorn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the RO in Cleveland, Ohio.  In November 2002, the Veteran testified at a Travel Board hearing at the RO in Cleveland, Ohio.

The Board denied this claim in February 2006.  In a January 2007 order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR I) of this claim for issuance of a new decision.  

The Board again denied this claim in September 2007.  In a September 2009 order, the Court granted a Joint Motion for Partial Remand of this claim for further development (JMR II).  The parties agreed to dismiss a claim on appeal for entitlement to service connection for allergic rhinitis, effectively affirming the Board's decision, therefore that issue is no longer before the Board.  The Board remanded this case in June 2010 for additional development pursuant to the September 2009 JMR.  It returns now for appellate consideration.

The Board dismissed a motion to revise the September 2007 decision in this appeal in a June 2010 decision.  That dismissal was not appealed to the Court and is final.  


FINDINGS OF FACT

1.  A respiratory disorder, diagnosed as allergic asthma, is noted upon preinduction examination in December 1965.

2.  The Veteran's asthma was not aggravated beyond the natural course of the disease during service.



CONCLUSIONS OF LAW

1.  The presumption of soundness does not attach as to the Veteran's asthma.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

2.  The Veteran's asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he had asthma as a child which was worsened during his service in Vietnam.  For the reasons that follow, the Board finds that the Veteran's asthma was noted at entry to service and that the asthma was not worsened by service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.

At his December 1965 pre-enlistment examination, the report of preinduction examination indicated abnormal lungs and chest on the clinical portion of the exam, with clear lungs.  The physician's summary of defects and diagnoses reflects allergic asthma.  The Veteran endorsed a history of asthma on his report of medical history.  It further indicates that the Veteran had his last asthma attack about one year prior.  

The Veteran's asthma disorder was noted in the clinical portion of the preinduction examination report.  The Board makes the factual finding that the presumption of soundness does not attach.  See 38 C.F.R. § 3.304(b).  The Veteran shall be considered to have had asthma prior to service.

Since asthma was shown prior to service and was noted on entry, as discussed above, the Veteran cannot bring a claim for service connection on an incurrence basis for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A.  § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In this case, the Veteran has not carried his burden of showing his asthma disorder was aggravated by service.  

The Veteran's service medical records reflect complaints of, and treatment for, cold symptoms and congestion in August 1967 and May 1968.  His July 1968 service discharge examination reflects findings of inhaling and expiratory wheezing.  This examination report notes that the veteran had a history of childhood asthma with no recent attacks.  The diagnosis at discharge from service was chronic bronchitis. 

In his written statements and hearing testimony, the Veteran has maintained that he continued to seek treatment for respiratory complaints after discharge from active duty service.  Although the Veteran's remote treatment records immediately following his separation from service are not available for review due to the retirement or demise of his treating physicians, his contentions of continued complaints of, and treatment for, respiratory impairment is confirmed by the post service medical evidence of record.  

The Veteran's most recent statement from September 2011 is illustrative of his contentions.  He reported that he had had asthma all of his life, including his time in the army.  He stated that most of his asthma bouts during childhood had been during the winter.  He reported during his first leave home from the Army at Christmas time, he was seen by his childhood doctor for draining sores on his ears while sick and congested.  He reported receiving two million units of penicillin.  The Veteran reported receiving more penicillin in Nha Trang, Vietnam, when he was ill.  The Veteran reported being transferred to the central highlands of Vietnam where the climate was better for him.  The respiratory problems did not disappear.  The Veteran reported that the army had no provisions for asthma, since the Army did not induct asthmatics.  The Veteran stated that his respiratory problems worsened while he was in the Army, going from sporadic asthma attacks to a chronic condition as he did not receive proper treatment in the Army.  His problems were mostly in the winter before the Army and year round afterward.  

The Board has compared this account to his testimony before the undersigned in November 2002.  The Veteran endorsed symptoms during service of ears plugging up, coughing and just being sick.  The Veteran claimed to have gone 17 times to sick call during basic training for his asthma and his back.  He testified that he was told not to come back or he would be reported for malingering.  The Veteran reported that he sought treatment soon after separation for his sinuses.  

With respect to the Veteran's lay contentions that he has experienced a worsened asthma disability since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

While the Veteran describes symptoms which he associates with one disability, the medical evidence of record indicates the presence of three disabilities.  An August 2011 VA examination report indicated that the Veteran had respiratory disorders diagnosed as asthma and chronic bronchitis.  The Veteran is presently separately service-connected for chronic bronchitis, which the Board granted in 2003.  The Board denied entitlement to service connection for allergic rhinitis and the Veteran has abandoned that claim on appeal.  The Veteran's September 2011 statement conflates the issues here by stating "[c]all my respiratory condition whatever you want."  

Given the clearly present three disabilities and the Veteran's indifference to distinguishing among them, his statements are not competent to distinguish between the onset of chronic bronchitis and aggravation of asthma.  The Board turns to consider the medical evidence:  

Post service medical evidence reflects diagnoses of chronic bronchitis, asthma, and allergic rhinitis.  This evidence includes a July 2001 report of VA respiratory examination which states that, based upon examination of the Veteran and review of his claims file, there is no association between the veteran's allergic rhinitis and his military exposure.  However, he recommended that a pulmonary specialist render an opinion as to whether the veteran's pulmonary problems were associated with his period of active service. 

Accordingly, in June 2003, the Board obtained a medical opinion from a pulmonary specialist.  Based on the STRs, post-service medical history, and examination of the Veteran, the examiner noted that the Veteran developed asthma as a child and continued to be treated for asthma intermittently since his discharge from military service.  Upon review of the Veteran's medical records, the examiner concluded that the Veteran's pre-service respiratory condition, identified as asthma, worsened during his time in the service.  Specifically, the examiner concluded that the Veteran's preinduction asthma developed from one that caused intermittent symptoms to a more chronic condition, which was diagnosed as chronic bronchitis. 

This medical opinion was part of the basis for the Board grant of the claim for service connection for bronchitis in 2003 (nine years ago).  The Veteran is presently separately service-connected for chronic bronchitis.  Importantly, the medical opinion above never indicated that the preinduction asthma became worse during service, but instead indicates that is caused a separate disability: chronic bronchitis.

The Veteran submitted a February 2007 letter from his private physician, Dr. K., along with supporting treatment records.  The letter stated that the Veteran was seen in 2004 for allergic asthma.  The Veteran was also noted to have chronic allergic rhinitis.  The Veteran quit smoking in 1970.  The Veteran was treated with inhaled steroids and inhaled Beta agonists and continued treatment for allergic sinusitis.  The Veteran had office spirometry tests which revealed moderate degree of asthma and mild degree of restrictive impairment.  The Veteran was seen again in 2006 for management of his bronchial asthma.  The Veteran reported a history of allergic rhinitis, sinusitis and asthma since childhood, with intermittent treatment.  The Veteran claimed his asthma got worse after returning from war in Vietnam.  The Veteran currently requires medications to breathe comfortably and to do daily activities.  Dr. K. stated that the Veteran "probably had mild intermittent asthma when he was young and developed into severe persistent asthma by... 2004."  

The Board has several reservations regarding the February 2007 opinion.  First, merely recording the history that the Veteran provides, as was done in this case, does not transform that history into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Second, when the doctor indicated that the Veteran probably had mild asthma as a child which worsened, he stated only that worsening had occurred by 2004, years after service.  There was no relationship to service offered in the opinion.  Thus, the February 2007 letter lacks the necessary opinion and rationale necessary to make it adequate to find that this medical opinion supports the claim.  It merely states a fact that is not in dispute:  That the Veteran probably had mild asthma as a child and in 2004 it is worse.  

Dr. K. wrote another letter in October 2011 in support of his prior letter.  In it, he indicated that the Veteran was born in 1946, served from 1966 to 1968 with time in Vietnam.  Unfortunately, the letter contains garbled statements with what appears to be missing words.  Specifically the letter states that the Veteran "spend time in the Vietnam noticed frequent attacks of asthma and needed the medications for its control."  The doctor indicated that he expressed his opinion in February 2007 as episodic intermittent asthma worsened into persistent moderate degree of asthma requiring constant medication.  This opinion appears to state that the Veteran's asthma worsened during service in Vietnam.  

The Board notes that this statement is in conflict with the February 2007 letter and relies on the Veteran's unsophisticated lay assessment of his symptoms.  First, the February 2007 letter indicates that the asthma worsened after the service in Vietnam, not during.  Thus, the factual premise is unclear.  Second, the Veteran has confused his symptoms in the past as to whether bronchitis or asthma was the appropriate diagnosis during service.  At separation, he was found to have chronic bronchitis.  Dr. K. does not appear to have been informed, either by review of the claims file or by the Veteran, that more than one diagnosis was present at the time.  The opinion also fails to address all of the presently diagnosed disabilities.  The June 2003 and August 2011 VA examination reports indicate that the Veteran has two, not one, respiratory conditions.  Dr. K. failed to account for the presence of distinct conditions.  At best, the February 2007 letter treats the two as interchangeable.  The Board must assign the letters of Dr. K. minimal probative weight in light of these facts.  

In this regard, it is important to note that in light of a review of recent JMRs for other Veterans the Board has considered the issue of whether it should remand this case to the RO (once again) to ask for additional calcification from this doctor.  In this regard, it is important to note that this doctor has already been given the opportunity to provide additional clarification of his medical opinion, which he did 
in October 2011.  The Board cannot incessantly remand cases on this basis.  The Board sees no foundation for this doctor to reform his prior medical opinions which, based on a detailed review of opinions and their rational, the Board finds lacking.        

The Veteran was seen for an August 2011 VA examination pursuant to the Board's June 2010 remand.  The examiner conducted a thorough review of the claims file, giving particular attention to the Veteran's pre-service and service history.  The examiner conducted a thorough physical examination, including pulmonary function tests.  The examiner diagnosed the Veteran with both asthma and chronic bronchitis.  Based on the Veteran's description, the examiner indicated numerous hospitalizations and emergency room visits as a child, including one where the Veteran reported turning blue.  The examiner disagreed with Dr. K. in assessing the Veteran with mild asthma as a child.  The examiner indicated that the asthma appeared to be quiescent during his military service without bronchodilator use.  The examiner emphasized that the separation physical examination did not mention asthma, but bronchitis as an active problem.  The examiner indicated that the asthma was not at least as likely as not aggravated by service.  

The Veteran objected in his September 2011 statement that he had never been hospitalized with asthma, contrary to the August 2011 VA examination report.  He stated that his lips turned blue when he was about two years old and that neighbors took him to the hospital.  He reported learning about this years later.  The Board notes that personal histories are entirely derived from the Veteran's statements.  The examiner could have no other basis for entering such a history in the report.  The Board also notes that the February 2007 letter from Dr. K. indicates that the Veteran had received adrenaline shots as a child for asthmatic attack.  The Board considers adrenaline shots to be significant medical treatment for asthma as a child, which only undermines the Veteran's contention on this point.

The Board finds that the lay evidence is not competent and the only medical opinions of substantial value are those of June 2003 and August 2011.  The Veteran's statements conflate his multiple diagnoses, rendering his account of aggravation incompetent.  The only positive opinions, to the extent they may be considered positive, are those of Dr. K.  As discussed above, the opinions are flawed for relying on contradictory facts, failing to distinguish between disorders, and omitting key factual premises.  The June 2003 and August 2011 opinions establish the two diagnoses, distinguish between the symptoms, describe the history and provide cogent rationales.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's asthma was aggravated during his military service.  Service connection on an aggravation basis must be denied.  See Jensen.  

The Board notes incidentally that the Veteran alleged that he is unemployable due to a combination of his asthma and a back disability.  The question of employability is part of a disability rating determination.  Such a determination is a downstream element of service connection and not for consideration until service connection has been established.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Further process or discussion is moot.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's asthma claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter dated in 2001, the RO advised the Veteran of the evidence needed to substantiate his claim and explained what evidence VA was obligated to obtain or to assist the veteran in obtaining and what information or evidence the veteran was responsible for providing.  Thus, the Board finds that the RO has provided all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If this was not enough, the Veteran was sent an August 2004 notice letter to similar effect.  The Board notes that the Veteran was not informed that a disability rating and effective date would be assigned if his claims were granted.  However, since the Veteran's claim for service connection is being denied, no disability rating or effective date will be assigned.  Therefore there can be no possibility of any prejudice to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As discussed above, the Board finds that the RO has ultimately provided all notice required by § 5103(a).  Therefore, any failure to make the specific request in the March 2001 VCAA letter is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). 

In any event, the Board finds that any deficiency in the notice to the veteran or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  If there was any deficiency in the notice to the veteran, the Board finds that the presumption of prejudice on the VA's part has been rebutted in this case by the following: (1) based on the communications sent to the veteran over the course of this appeal, the veteran clearly has actual knowledge of the evidence he is required to submit in this case; and (2) in this case, based on the Veteran's contentions and the communications provided to the Veteran by the VA over the course of this appeal, he is found to be reasonably expected to understand from the notices provided what was needed.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's September 2011 statement indicates that he believes a variety of documents are missing from his claims file.  In arriving at this conclusion, the Veteran compared the evidence list from a September 2011 Statement of the Case (SOC) issued for a different issue to the December 2011 Supplemental SOC issued for the issue under consideration here.  All the documents referenced in both SOCs are of record and have been considered by the Board.  The Board also notes that the Veteran executed an authorized release form for a Dr. K. for records from January 2011 to the present.  The RO attempted to obtain these records in January 2011.  After no response was obtained, the RO tried again in September 2011.  The RO notified the Veteran at that time that he needed to submit the records if possible or the adjudication would proceed without the records from Dr. K.  The RO discharged its obligation to notify the Veteran of an inability to obtain records.  See 38 C.F.R. § 3.159(e).  The Veteran did not submit these records on his own.  The Board concludes that the duty to assist in obtaining records has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded an August 2011 medical examination to obtain an opinion as to whether he had asthma worsened by his military service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in June 2010.  The Board instructed that a SOC for service connection for peptic ulcer disease be issued pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Service connection was granted for ulcer disease.  The Board instructed that the RO obtain any VA treatment records outstanding and obtain any private treatment records not included in the claims file.  The RO obtained the Veteran's most recent VA treatment records.  The RO sent the Veteran a letter asking him to submit additional private records or authorized release forms.  The Veteran submitted duplicative records in July 2010 and incorrectly completed release forms.  After asking for adequately completed release forms, the RO had only a release in favor of Dr. K.  Dr. K. did not respond to the RO's letters, as discussed above.  Finally, the Board instructed that the Veteran be seen for a VA examination to determine the specific diagnoses of any current respiratory disorders, assess the severity of each diagnosed respiratory disorder and if asthma was diagnosed, offer a medical opinion regarding whether the asthma had been aggravated by the Veteran's military service.  That examination occurred in May 2011.  The report and medical opinion are adequate, as discussed above.  The Board finds that the RO complied substantially with June 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Beyond the above, the Board must note that this is a complex situation, leading to the extensive development by the VA in this case over many years, and in such complex situations the parties of the JMR may be persuaded to return this case to the Board once again, on some basis that was not addressed in the prior two JMRs.  It is important to note that the Board has reviewed the prior JMRs in detail.  If the parties of the JMR disputed the Board's finding on some other issue that they have not addressed, the prior JMRs would have been the moment to make this point clear, rather than at a later date (after this decision).  Decisions from the Court have repeatedly cautioned the parties of JMRs that they should not provide one basis to vacate and remand a decision from the Board, and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court (as in this case).  See Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  

In this case, the Board made the accurate finding in granting the Veteran service connection for chronic bronchitis in 2003, more than eight years ago, providing a direct clear benefit to the Veteran.  Further litigation on this case serves no constructive purpose, only delaying the adjudication of other veterans claims.   




ORDER

Entitlement to service connection for asthma is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


